We concur in the view of Judge Ackerson that plaintiff was entitled to rescind the contract of sale, because of the "unmarketability of title." Under the circumstances, he properly invoked the principle declared in Eisler v. Halperin,89 N.J.L. 278, that, if acceptance of the proffered title would lay the *Page 399 
vendee "open to a fair probability of vexatious litigation with the possibility of serious loss," the title is unmarketable, and the vendee is justified in refusing to accept it.
Let the judgment be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 13.
For reversal — None.